DETAILED ACTION
This Office Action is in response to Applicants application filing on July 25, 2019.  Claim(s) *1-20is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 07/25/2019.  The single U.S. Publication reference and the two Non-Patent Literature reference have been considered at this time.  The other two listed publications in position 1 and 2 of the U.S. Patent Application Publications section have not been considered.  The numbers listed are not U.S. publication numbers nor are they numbers which correspond to any publication in the U.S. Patent system.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 10 and system Claim 13.  abstract ideas highlighted in italics and additional elements highlighted in bold);
by a processor: identifying a set of product offerings, where each product offering is described by a file; 
converting each file into a Directed Acyclic Graph (DAG); 
grouping the DAGs into clusters; and 
for each cluster, creating a decision tree to distinguish between the product offerings.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Identifying product offerings, producing a graph, clustering results, and creating a decision tree recites concept performed in the human mind.  But for the “by a processor” language, nothing in the claim elements precludes the steps from practically being performed in the mind  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and data storage device in Claim 13 is just applying generic computer components to the recited abstract limitations.  The computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor in Claim 10 appears to be just software.  Claims 10 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor (Claim 1) a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (claim 10) and/or a processor and data storage device (Claim 13). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0048] about implantation using general purpose or special purpose computing devices (Examples of electronic devices include servers, desktop computers, and laptop computers among other electronic devices.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 10, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9, 11, 12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 10, and 13 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 11, 12, and 14-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 10 references a “computer program product stored on a In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to data analysis and Directed Acyclic Graph generation including associated methods and systems.
U.S. Publication 2021/0042360 A1 Generating decision tress from directed acyclic graph (DAG) knowledge bases.
U.S. Publication 2020/0134500 A1 Devices and methods for efficient execution of rules using pre-compiled directed acyclic graphs.
U.S. Publication 2018/0246988 A1 Executable graph framework for management of complex systems.
U.S. Publication 2016/0012152 A1 Executable graph framework for the management of complex systems
U.S. Publication 2010/0060643 A1 Algorithm for drawing directed acyclic graphs.
	U.S. Publication 2006/0024739 A1 System and method for implementing a knowledge management system.
U.S. Patent 7,580,918 B2 System and method of efficiently representing and searching directed acyclic graph structures in databases. 
U.S. Patent 10,796,234 B2 Ranked insight machine learning operation.
U.S. Publication 2007/0179966 A1 System and method for building decision trees in a database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           March 25, 2021